Matter of Zappin v Kaplan (2014 NY Slip Op 07775)





Matter of Zappin v Kaplan


2014 NY Slip Op 07775


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Sweeny, Moskowitz, Richter, Feinman, JJ.


13486 301568/14 -4819

[*1] In re Anthony Zappin, Petitioner,
vHon. Deborah A. Kaplan, etc., et al., Respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And said proceeding having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed October 24, 2014,
It is unanimously ordered that the application be and the same hereby is deemed withdrawn in accordance with the terms of the aforesaid stipulation, without costs or disbursements.
ENTERED: NOVEMBER 13, 2014
CLERK